internal_revenue_service number release date index number ---------------------------- -------------------------------- -------------------------------------- ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ---------------- ---------------- telephone number -------------------- refer reply to cc fip b02 plr-149382-13 date date legend taxpayer date year -------------------------------------------------------------------- ------------------------ ------------------------------------------ tax consultant tax consultant year -------------------------- ------------------- ------------------------------------------ dear ----------------- this is in reply to a ruling_request dated date and subsequent correspondence submitted on behalf of taxpayer taxpayer requests a ruling that its election to be treated as a real_estate_investment_trust reit which was made on a form 1120-reit that was inadvertently filed for year be treated as never having been made and that the filing of an amended form_1120 for year be accepted in its place facts taxpayer was incorporated on date taxpayer was formed to invest in interests in real_estate and anticipated making a reit election when it met the plr-149382-13 qualifications allowing it to do so tax consultant informed taxpayer’s ceo that taxpayer should file as a c_corporation for year and that a reit election should not be made for that year tax consultant was subsequently hired to prepare taxpayer’s year tax_return and the agreement between taxpayer and consultant provided that consultant would prepare a form_1120 u s_corporation tax_return for taxpayer for year despite taxpayer’s intent to file a form_1120 for year consultant prepared a form 1120-reit u s income_tax return for real_estate_investment_trusts for that year taxpayer represents that it executed and filed that return not realizing it had made a reit election with the filing of the return taxpayer represents that upon becoming aware that an inadvertent reit election had been made it filed an amended form 1120-x as a c_corporation for year and filed a form_1120 for year since taxpayer was not organized to qualify as a reit for year either taxpayer represents that it is not seeking to alter a return position taxpayer further represents that while it intended to elect to be a reit once it was eligible to do so it knew that it would not qualify as a reit in year and year and therefore did not intend to make a reit election in year law and analysis sec_856 of the code provides that a corporation trust or association shall not be considered a reit for any taxable_year unless it files with its return for the taxable_year an election to be a reit or has made such election for a previous taxable_year sec_856provides that an election under sec_856 made by a corporation shall terminate if the corporation is not a real_estate_investment_trust to which the provisions of sec_856 et seq apply for the taxable_year with respect to which the election is made or for any succeeding taxable_year such termination shall be effective for the taxable_year for which the corporation is not a real_estate_investment_trust to which the provisions of sec_856 et seq apply and for all succeeding taxable years sec_856 provides that an election under sec_856 made by a corporation may be revoked by it for any taxable_year after the first taxable_year for which the election is effective such revocation shall be effective for the taxable_year in which made and for all succeeding taxable years sec_856 provides in general that if a corporation has made a reit election and such election has been terminated or revoked such corporation or any successor_corporation shall not be eligible to make an election under sec_856 plr-149382-13 for any taxable_year prior to the fifth taxable_year which begins after the first taxable_year for which such termination or revocation is effective in revrul_83_74 1983_1_cb_112 a homeowners_association sought permission in to revoke an election made for its tax_year to be taxed as a tax-exempt_organization under sec_528 it based the request upon an inaccurate audit performed by a professional tax advisor which understated the interest_income of the association nonexempt_income under sec_528 and inadequate tax_advice provided by the advisor which denied the association the use of a net_operating_loss_carryover that could have been used if the association had filed as a corporation instead of electing to be taxed under sec_528 in holding that under the facts and circumstances of the revenue_ruling a revocation of the election would be permissible the revenue_ruling analogizes to situations in which taxpayers fail to make a particular election because of inadequate or incorrect tax_advice provided by an attorney or accountant and subsequently seek extensions of time under sec_1 of the income_tax regulations in which to make the election under sec_301_9100-1 of the regulations the commissioner has discretion upon good cause shown by the taxpayer to grant a reasonable extension of time fixed by the regulations for making an election provided certain conditions are met sec_301_9100-3 provides that requests for extensions of time for regulatory elections will be granted when the taxpayer provides evidence including affidavits described in the regulations to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interest of the government sec_301_9100-3 states that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer- i requests relief before the failure to make the regulatory election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising due diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election plr-149382-13 under sec_301_9100-3 a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer- i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief taking into account any qualified_amended_return filed within the meaning of sec_1_6664-2 and the new position requires a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief if specific facts have changed since the original deadline that make the election advantageous to a taxpayer the service will not ordinarily grant relief the taxpayer’s situation in this case is similar to revrul_83_74 and analogous to situations concerning taxpayers who have not made a particular election provided in the regulations because of inadequate or incorrect advice from knowledgeable tax professionals and are subsequently seeking extensions of time under sec_301 of the regulations conclusion based upon the facts and representations submitted consent is granted for taxpayer to be treated as if it had not made the reit election on the form 1120-reit filed for year and the filing of the amended form_1120 for year is effective in place of the form 1120-reit originally filed the foregoing shall not be treated as a termination or revocation for purposes of sec_856 this ruling’s application is limited to the facts representations code sections and regulations cited herein except as specifically provided otherwise no opinion is expressed on the federal_income_tax consequences of the transaction described above plr-149382-13 this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the terms of a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely jonathan d silver jonathan d silver assistant to the branch chief branch office of associate chief_counsel financial institutions products
